— Order denying defendants’ motion to compel service of an amended complaint, etc., modified by providing that within twenty days after service of the order herein, plaintiffs shall serve upon the attorneys for the several defendants, appellants, a statement of the various statutes of the State of Maryland, referred to in paragraphs 19, 20 and 21 of the complaint, giving the title of the acts referred to, date of passage, and such other information as may be necessary to identify the statute, and if the alleged violation of the law depends upon the provisions of some particular section or part of the statute, the plaintiffs shall so state, indicating the particular portion of the act referred to. Also by directing that the words in paragraph 23 of the complaint, “ and other similar stock transactions,” be stricken out as irrelevant and immaterial. As so modified the order is affirmed, without costs. Defendants’ time "to answer extended for twenty days after service of the statement herein required. Kelly, P. J., Jayeox, Maiming, Young and Lazansky, JJ., concur. Settle order on notice.